Case 8:19-cr-00119-WFJ-TGW Document 51 Filed 06/02/20 Page 1 of 4 PageID 194




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION

UNITED STATES OF AMERICA

v.                                               Case No: 8:19-cr-00119-02TGW

JAMES EDWARD WADE, JR.
_____________________________________/

                      ORDER DENYING
       DEFENDANT’S MOTION FOR COMPASSIONATE RELEASE
      This matter comes to the Court on Defendant James Edward Wade Jr.’s

Motion for Compassionate Release pursuant to 18 U.S.C. § 3582(c)(1)(A). Dkt. 48.

With the benefit of full briefing, the Court denies the Defendant’s Motion for

Compassionate Release.

                                  Legal Standard

      Pursuant to 18 U.S.C. § 3582(b), a judgment of conviction that includes a

sentence of imprisonment “constitutes a final judgment and may not be modified

by a district court except in limited circumstances.” Dillon v. United States, 560

U.S. 817, 824 (2010) (internal quotations omitted). The exception in 18 U.S.C. §

3582(c)(1)(A) provides that when a defendant has exhausted his or her

administrative remedies the Court may exercise its discretion to reduce the term of

imprisonment after considering the factors set forth in 18 U.S.C. § 3553(a) if 1)

extraordinary and compelling reasons warrant such a reduction and 2) such a
Case 8:19-cr-00119-WFJ-TGW Document 51 Filed 06/02/20 Page 2 of 4 PageID 195




reduction is consistent with applicable policy statements. United States. v. Smith,

8:17-CR-412-T-36AAS, 2020 WL 2512883, at *2 (M.D. Fla. May 15, 2020).

                                     Discussion

      On December 13, 2019, Defendant was sentenced to thirty-two months

imprisonment with six years of supervised release for cocaine distribution. Dkt. 44

at 1–3. Defendant argues that COVID-19 presents an extraordinary and compelling

reason to reduce his sentence and transfer him to home confinement. Dkt. 48.

      As a preliminary matter, the Government argues that this Court has no

authority to direct the Bureau of Prisons (“BOP”) to place Defendant on home

confinement. Dkt. 50 at 5–7. The Eleventh Circuit in United States v. Calderon,

801 F. App’x 730, 731–32 (11th Cir. 2020), held that district courts lack authority

to grant early release under the Second Chance Act of 2008 as amended by the

First Step Act of 2018. In reviewing a recent request for home confinement, like

the one here, this Court interpreted Calderon as meaning “the Court has no

authority to direct the [BOP] to place [the defendant] in home confinement because

such decisions are committed solely to the BOP’s discretion.” United States v.

Staltare, 8:14-CR-460-T-33TBM, 2020 WL 2331256, at *1 (M.D. Fla. May 11,

2020) (citing Calderon, 801 F. App’x at 730). Defendant cites no authority on

which the Court can direct BOP to place him on home confinement. Without such




                                          2
Case 8:19-cr-00119-WFJ-TGW Document 51 Filed 06/02/20 Page 3 of 4 PageID 196




authority, the Court cannot grant Defendant’s request to transfer him to home

confinement.

      The Government further argues that Defendant has not exhausted his

administrative remedies and is therefore ineligible for compassionate release

consideration. Dkt. 50 at 7–8. While the Eleventh Circuit has not yet ruled on

whether the administrative exhaustion requirement may be waived because of the

unique circumstances of COVID-19, Courts in the Middle District of Florida have

consistently held that it may not be waived. United States v. Chappell, No. 8:10-

CR-134-T-33AEP, 2020 WL 2573404, at *2 (M.D. Fla. May 21, 2020); Smith,

2020 WL 2512883, at *5; Staltare, 2020 WL 2331256, at *2. Defendant has not

alleged that he exhausted his administrative remedies, as such his motion must be

denied.

      Even if Defendant had exhausted his administrative remedies or the Court

had authority to waive exhaustion, Defendant fails to demonstrate an extraordinary

and compelling reason to reduce his sentence. Courts have held that, “the mere

existence of COVID-19 in society and the possibility that it may spread to a

particular prison alone cannot independently justify compassionate release . . . .”

U.S. v. Raia, 954 F.3d 594, 597 (3d Cir. 2020). Defendant does not claim a

COVID-19 outbreak at his current facility or any particular susceptibility to

COVID-19 complications. Dkt. 48. Further, the factors set forth for consideration


                                          3
Case 8:19-cr-00119-WFJ-TGW Document 51 Filed 06/02/20 Page 4 of 4 PageID 197




under 18 U.S.C. § 3553(a) do not provide Defendant’s argument with additional

force. The Court therefore chooses to exercise its discretion by denying Defendant’s

motion on the merits irrespective of Defendant’s failure to exhaust all available

administrative remedies.

                                     Conclusion
      The Court denies Defendant’s Motion for Compassionate Release, Dkt. 48,

without prejudice.

      DONE AND ORDERED at Tampa, Florida, on June 2, 2020.

                                        /s/ William F. Jung
                                        WILLIAM F. JUNG
                                        UNITED STATES DISTRICT JUDGE

COPIES FURNISHED TO:
Counsel of Record
Defendant, pro se




                                          4
